Citation Nr: 1420411	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease, lumbar spine.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973 and from June 1974 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the claim resides with the Montgomery, Alabama RO.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the issuance of the last Supplemental Statement of the Case in January 2014, the Board received additional medical treatment records from the Veteran's attorney in April 2014.  As neither the Veteran nor his attorney have waived regional office consideration of these pertinent records, remand is required to afford the Veteran proper due process.

The Board notes that within these additional treatment records, a physical capacities evaluation completed by a private examiner in November 2013 reflects that the Veteran could sit, stand, or walk for only 10 minutes at a time.  The examiner opined that the Veteran would never be able to balance, stoop, crouch, or crawl.  Further, the examiner indicated that the Veteran had an increase of pain to such an extent that bedrest was necessary.  As such, this record suggests that the symptoms due to the Veteran's degenerative joint disease of the lumbar spine have increased in severity since his prior VA examination for rating purposes in November 2012, and thus, he should be afforded another VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Additionally, within the newly submitted treatment records from the Veteran's attorney, the November 2013 private examiner indicated that the Veteran was currently seeing a psychiatrist.  The private examiner further indicated that the Veteran had both PTSD and depression.

The Board notes that the Veteran was last afforded a VA psychiatric compensation and pension examination in January 2013.  The examiner opined that the Veteran did not have a mental disorder that conforms with DSM-IV criteria.  The examiner also remarked that the Veteran was not being treated for a mental health disorder.  The examination report reflects that the Veteran had been screened multiple times in the past for PTSD and depression with negative results; however, the examiner did not discuss the presence of other medical records which indicate that the Veteran had a diagnosis of a psychiatric disorder.  See June 2008 VA treatment record (containing Axis I diagnoses of anxiety and depression), June 2006 private treatment record (containing Axis I diagnoses of depression not otherwise specified and PTSD).

The January 2013 VA psychiatric examination appears to have been insufficient for rating purposes, as the examiner apparently did not consider the evidence of record that was favorable to the Veteran's claim for service connection.  As such, on remand, the Veteran should be afforded a new VA psychiatric compensation and pension examination in which the examiner considers and discusses the Veteran's prior psychiatric diagnoses in connection with the results of the present examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO, with any necessary authorization from the appellant, should obtain all of his pertinent VA and private treatment records not already associated with the claims file.  In particular, the AMC/RO should attempt to obtain the records of the Veteran's current psychiatric treatment referenced by the November 2013 private examiner.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the appellant and his attorney and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO must arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected low back disability.  In particular, the examiner must discuss the Veteran's sciatic nerve involvement, if any.

Concerning any found neurological symptoms, the examiner must state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify their frequency and duration.

The examiner is specifically requested to address the findings of the November 2013 private examiner in connection with his/her own observations on examination.

3.  Arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present (under DSM-IV criteria), to include PTSD and depression.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD and depression, if diagnosed, is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

The examiner is specifically requested to discuss the November 2013 private evaluation (containing diagnoses of PTSD and depression), June 2008 VA treatment record (containing Axis I diagnoses of anxiety and depression), June 2006 private treatment record (containing Axis I diagnoses of depression not otherwise specified and PTSD) in connection with the results of his/her examination.

4.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claims for an increased rating and service connection based on a de novo review of the record.  In connection with the claim for an increased rating, the AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



